Citation Nr: 0908784	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-42 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right leg disorder.

2.  Entitlement to service connection for left leg disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Sean Kendall Attorney at Law




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to July 
1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied 
service connection for a right leg disorder, a left leg 
disorder and schizophrenia.  It is also on appeal from an 
April 2005 rating decision of the RO that denied service 
connection for PTSD.  

The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran currently has a right leg disorder.

2.  The competent medical evidence, overall, does not show 
that the veteran currently has a left leg disorder.

3.  The evidence does not show that the veteran engaged in 
combat or experienced a stressor during active duty.


CONCLUSIONS OF LAW

1.  Service connection for a right leg disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Service connection for a left leg disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in February 2004 and February 2005 the 
veteran was notified of the evidence not of record that was 
necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, because the claims 
for service connection are being denied, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
veteran under the holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's available relevant 
service, VA and private medical treatment records have been 
obtained.  The veteran was provided with VA examinations in 
March 2004 and April 2005.  Under such circumstances, there 
is no duty to provide another examination or to obtain an 
additional medical opinion.  Id. 

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.


Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Right and Left Leg Disorders

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against service 
connection for a right or left leg disorder.  The 
preponderance of the evidence reflects that the veteran does 
not have either disorder.

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses pertaining to the 
right leg.  They show that he was diagnosed with possible 
left leg shin splints in April 1982.  He continued to 
complain of pain through June 1982 and was put on physical 
profile.  He declined a separation medical examination.  

VA and private medical records dated during the appeal period 
reflect complaints of pain and/or tenderness in the legs, 
tibial areas and knees.  No diagnoses are provided.  

The veteran was given a VA examination in March 2004.  The 
report sets forth the medical history as reported by the 
veteran and his current complaints.  Results of physical 
examination were listed in detail and were negative.  An X-
ray exam was conducted and found no radiographic 
abnormalities of either leg.  A bone scan was conducted and 
found no scintigraphic evidence to indicate the presence of 
shin splints or stress fractures on the lower extremities.  
The final diagnosis was no scintigraphic evidence of shin 
splints or stress fractures on the lower extremities by VA 
bone scan of April 2004, and negative musculoskeletal 
bilateral knee and leg examination on current examination.  

The Board finds probative the March 2004 opinion of the VA 
examiner as it was definitive, based upon a complete review 
of the veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The VA examination report weighs against the claims 
as it shows that the veteran does not have either of the 
claimed leg disorders.  The examination was conducted 
specifically to determine the nature and extent of the 
claimed right and left leg disorders.  The veteran has not 
provided any competent medical evidence to rebut the opinion 
against the claim or otherwise diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board recognizes the veteran's contentions that he has a 
right and left leg disorder.  The Board finds it significant 
that the veteran has presented no evidence dated during the 
appeal period showing actual diagnoses related to either 
claimed disorder.  See McLain v. Nicholson, 21 Vet. App, 319 
(2007)).

The Board recognizes the veteran's assertions that he has a 
right and left leg disorder.  However, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

When a disorder may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a disorder when (1) a layperson is competent to 
identify the medical disorder, (2) the layperson is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In this case, to the extent that the veteran is able to 
observe continuity of any pertinent leg symptoms that he 
links to service, his opinions are outweighed by the negative 
April 2004 VA diagnosis.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).

In issues such as these, where the law and not the evidence 
is dispositive of the issue before the Board, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, entitlement to 
service connection for a right leg disorder and a left leg 
disorder is denied.

PTSD

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the disorder in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

The veteran alleges that he now has PTSD due to an inservice 
stressor of fearing that the KGB was spying on him when he 
served in Germany.  He did not disclose this fear while on 
active duty but did cry and have trouble sleeping.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  In so 
finding, the Board observes that there is no evidence that 
the veteran was in combat and no evidence that he experienced 
a stressful event during service.  

A VA outpatient treatment report dated in November 2004 
provides an Axis I diagnosis of paranoid schizophrenia, 
depression NOS and PTSD.  A November 2004 private report from 
the veteran's psychiatrist relates that the veteran had 
experienced inservice persecutory delusions and provides a 
diagnosis of PTSD.

The report of an April 2006 VA psychiatric examination, which 
included a review of the veteran's claims file and electronic 
medical records, refers to the private November 2004 
diagnosis of PTSD as well as the veteran's VA treatment.  The 
report concludes that the veteran did not have PTSD.  The 
sole Axis I diagnosis was schizophrenia, paranoid type.  The 
examiner noted that a definite extreme traumatic stressor 
could not be identified.  

Even when a claimant seeking service connection for PTSD has 
an unequivocal diagnosis of PTSD, service connection for PTSD 
requires a confirmed military service stressor, unless the 
claimed stressor is related to combat and the evidence 
establishes that the veteran engaged in combat with the 
enemy.  

In this case, combat is not shown or alleged.  In cases such 
as these, when a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In these cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case there is no evidence to confirm the veteran's 
alleged, yet poorly identified and described, inservice 
stressor.  Medical diagnoses of PTSD (such as those in the 
present case) do not corroborate that stressors occurred.  
The diagnoses are based solely on the veteran's 
uncorroborated assertions regarding what occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  Apart 
from evidence that the various examiner's assessments were 
made on the basis of primarily the veteran's account, the 
facts underlying the assessments are not substantiated by the 
record, as the veteran's asserted stressful event has never 
been verified.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (It is error to reject a medical opinion solely on 
the basis that the medical opinion was based on a history 
given by the veteran.).

The Board is not bound to accept the veteran's uncorroborated 
account of his experiences.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991), Swann v. Brown, 5 Vet. App. 229 (1993).  The 
question of whether a specific event reported by a veteran as 
a stressor actually occurred is a question of fact for the 
Board to decide, involving, as it does, factors as much 
historical as psychological.  Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  In this case, there is no evidence of the 
veteran's claimed inservice stressor.  

In the absence of a showing of combat with the enemy or 
evidence of a verifiable stressor, the Board concludes that 
the veteran has failed to satisfy the criteria for service 
connection for PTSD.  In the absence of such verification, 
the veteran's claim for service connection cannot be granted, 
regardless of current treatment assessments of PTSD.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
service connection for PTSD must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for a right leg disorder is denied.

Service connection for a left leg disorder is denied.

Service connection for PTSD is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of service connection for schizophrenia so as to ensure 
that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d) (2008).

The report of a March 2004 VA psychiatric examination 
provides that the veteran receives benefits from the Social 
Security Administration due to psychiatric illness.  

No corresponding medical and employment records from Social 
Security Administration are in the claims file.  Unlike the 
veteran's claim for service connection for PTSD, Social 
Security Administration records are potentially relevant to 
show a medical nexus between the veteran's current 
schizophrenia and his active duty.  

The Court has interpreted the duty to assist to include 
requesting information and records from Social Security 
Administration which were relied upon in any disability 
determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA 
is required to obtain evidence from Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In 
addition, there are heightened obligations to assure that the 
record is complete with respect to Federal Government 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Social 
Security Administration and request a 
copy of all determinations either 
granting, denying or confirming a 
Social Security Administration award, 
as well as all medical and employment 
records relied upon in making the 
determinations.

2.  The RO/AMC shall, then, 
readjudicate the veteran's claim for 
service connection for schizophrenia.  
If the benefit sought on appeal remains 
denied, provide the veteran with a 
Supplemental Statement of the Case 
containing notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


